Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 06, 2021

The Court of Appeals hereby passes the following order:

A22A0280. TYRELL MALEEK CORLEY v. THE STATE.

      This appeal was docketed on September 9, 2021, and appellant’s brief
containing an enumeration of errors was due by September 29, 2019. As appellant
has failed to timely file a brief and enumeration of errors with this Court, the appeal
is DISMISSED for failure to file a brief and enumeration of errors within the period
ordered by this Court. See Court of Appeals Rule 23 (a).


      The Clerk is directed to send a copy of this order directly to Mr. Corley. Mr.
Corley’s counsel (John Forbes) shall also receive a copy of this order, and Mr. Forbes
is directed to forward an additional copy to Mr. Corley. Mr. Forbes shall bear the
primary responsibility of informing Mr. Corley of the disposition of this appeal and
his options as a result. Pursuant to Rowland v. State, 264 Ga. 872, 875 (2) (452 SE2d
756) (1995), and Reese v. State, 216 Ga. App. 773, 775 (456 SE2d 271) (1995), Mr.
Corley is advised as follows:


      Ms. Corley, your appeal has been DISMISSED because no brief and
enumeration of errors were filed. If you have decided you do not want to appeal, you
need not do anything more. However, if you do still want to appeal, you may have
the right to an OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to
exercise that right by moving for an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, the trial court should appoint an attorney
for you if you want one and cannot pay for one. If your motion for an out-of time
appeal is denied, you have the right to appeal that denial to this Court within thirty
days of the trial court’s decision.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/06/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.